


116 HR 2038 IH: State-Based, Market-Oriented, Prescription Drug Negotiations Act of 2019
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2038
IN THE HOUSE OF REPRESENTATIVES

April 2, 2019
Mr. Meadows introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To allow State-based, market-oriented, prescription drug negotiations to lower pharmaceutical drug prices, to encourage competition, to increase consumer choice and access, and for other purposes.

 
1.Short titleThis Act may be cited as the State-Based, Market-Oriented, Prescription Drug Negotiations Act of 2019. 2.Antitrust exemption for private health insurer issuers to negotiate wholesale acquisition prices of prescription drugs purchased from drug manufacturersIt shall not be a violation of the antitrust laws for one or more private health insurer issuers or their designated agents to jointly negotiate wholesale acquisition prices of a prescription drug with a manufacturer of a prescription drug with regards to the reimbursement policies of the insurers of the manufacturer’s drugs so long as no one single wholesale acquisition price is jointly determined between the insurance issuers or their designated agents. 
3.DefinitionsFor purposes of this Act: (1)Antitrust lawsThe term antitrust laws has the meaning given it in subsection (a) of the 1st section of the Clayton Act (15 U.S.C. 12(a)), except that such term includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section 5 applies to unfair methods of competition. 
(2)Health insurance issuerThe term health insurance issuer means an insurance company, insurance service, or insurance organization (including a health maintenance organization, as defined in paragraph (3)) which is licensed to engage in the business of insurance in a State and which is subject to State law which regulates insurance (within the meaning of section 514(b)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1144(b)(2))). Such term does not include a group health plan. (3)Health maintenance organizationThe term health maintenance organization means— 
(A)a federally qualified health maintenance organization (as defined in section 300e(a) of title 42 of the Code of Federal Regulations), (B)an organization recognized under State law as a health maintenance organization, or 
(C)a similar organization regulated under State law for solvency in the same manner and to the same extent as such a health maintenance organization. (4)ManufacturerThe term manufacturer means anyone who is engaged in manufacturing, preparing, propagating, compounding, processing, packaging, repackaging, or labeling of a prescription drug. 
(5)Prescription drugThe term prescription drug means any human drug required by Federal law or regulation to be dispensed only by a prescription, including finished dosage forms and active ingredients subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)). 4.Effective dateThis Act shall take effect on the date of the enactment of this Act but shall not apply with respect to conduct that occurs before such date. 

